Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 4:
The prior art does not disclose an electrostatic chuck, comprising: a conductive mesh embedded in the chuck body.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner's statement of reasons for allowance of claim 14: The prior art does not disclose a semiconductor manufacturing tool, comprising: a neater pedestal: a conductive mesh embedded in the heater pedestal, wherein the conductive mesh is electrically coupled to a voltage source; and a support surface on the heater pedestal. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record. 
The following is an examiners statement of reasons for allowance of claim 16:
The price art does not disclose a heater pedestal, comprising: a heater pedestal body; a conductive mesh embedded in the heater pedestal body, wherein the  conductive mesh is electrically coupled to a voltage source; and a support surface on the heater pedestal body, wherein the support surface comprises a plurality of pillars extending out from the heater pedestal body and arranged in concentric rings, wherein pillars in an outermost concentric ring have a height that is greater than a height of pillars in an innermost concentric ring. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836